 


109 HR 1598 IH: Prisoner of War Benefits Act of 2005
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1598 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Bilirakis (for himself, Mr. Evans, Mr. Filner, Ms. Hart, Mr. Foley, Mr. Fossella, and Mr. Whitfield) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide improved benefits for veterans who are former prisoners of war. 
 
 
1.Short title This Act may be cited as the Prisoner of War Benefits Act of 2005. 
2.Improved veterans’ benefits for former prisoners of war 
(a)Repeal of minimum period of internment for presumption of service connection for certain diseasesSubsection (b) of section 1112 of title 38, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking ; and at the end of subparagraph (A) and inserting a period; 
(B)by striking a former prisoner of war— and all that follows through a disease specified in paragraph (2) and inserting a former prisoner of war, a disease specified in paragraph (2); and 
(C)by striking subparagraph (B); 
(2)in paragraph (3), by striking (3) The diseases specified and all that follows through the following:; and  
(3)by redesignating the subparagraphs (A) through (K) following the matter stricken by paragraph (2) as subparagraphs (F) through (P), respectively, of paragraph (2). 
(b)Additional diseases presumed to be service connectedParagraph (2) of section 1112(b) of such title, as amended by subsection (a)(3), is further amended by adding at the end the following new subparagraphs: 
 
(Q)Heart disease. 
(R)Stroke. 
(S)Diabetes (type 2). 
(T)Osteoporosis.. 
(c)Authority for administrative determination of presumption of service connection for additional diseases 
(1)Administrative determinationSection 1112 of title 38, United States Code, as amended by subsections (a) and (b), is further amended by adding at the end the following new subsection: 
 
(d) 
(1)Subsection (b) applies with respect to any disease (in addition to those specified in that subsection) that the Secretary determines in regulations prescribed under this subsection warrants a presumption of service-connection by reason of having positive association with the experience of being a prisoner of war. 
(2) 
(A)Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (i) the experience of being a prisoner of war, and (ii) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section. 
(B)In making determinations for the purpose of this paragraph, the Secretary shall take into account (i) recommendations received by the Secretary from the Advisory Committee on Former Prisoners of War established under section 541 of this title, and (ii) all other sound medical and scientific information and analyses available to the Secretary. In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review. 
(C)An association between the occurrence of a disease in humans and the experience of being a prisoner of war shall be considered to be positive for the purposes of this subsection if the credible evidence for the association is equal to or outweighs the credible evidence against the association. 
(3) 
(A)Not later than 60 days after the date on which the Secretary receives a recommendation from the Advisory Committee on Former Prisoners of War that a presumption of service connection be established under this subsection for any disease, the Secretary shall determine whether a presumption of service connection under this subsection is warranted for that disease. If the Secretary determines that such a presumption is warranted, the Secretary, not later than 60 days after making the determination, shall issue proposed regulations setting forth the Secretary’s determination. 
(B)If the Secretary determines that a presumption of service connection is not warranted, the Secretary, not later than 60 days after making the determination, shall publish in the Federal Register a notice of that determination. The notice shall include an explanation of the scientific basis for that determination. If the disease already is included in regulations providing for a presumption of service connection, the Secretary, not later than 60 days after publication of the notice of a determination that the presumption is not warranted, shall issue proposed regulations removing the presumption for the disease. 
(C)Not later than 90 days after the date on which the Secretary issues any proposed regulations under this subsection, the Secretary shall issue final regulations. Such regulations shall be effective on the date of issuance. 
(4)Whenever a disease is removed from regulations prescribed under this section— 
(A)a veteran who was awarded compensation for such disease on the basis of the presumption provided in subsection (a) before the effective date of the removal shall continue to be entitled to receive compensation on that basis; and 
(B)a survivor of a veteran who was awarded dependency and indemnity compensation for the death of a veteran resulting from such disease on the basis of such presumption shall continue to be entitled to receive dependency and indemnity compensation on such basis. 
(5)The Secretary shall carry out this subsection in consultation with, and after taking into consideration the views of, the Advisory Committee on Former Prisoners of War established under section 541 of this title.. 
(2)Conforming amendmentParagraph (1) of section 1112(b) of such title, as amended by subsection (a), is further amended by inserting or prescribed under subsection (d) after a disease specified in paragraph (2).    
 
